J-S12016-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMMONWEALTH OF PENNSYLVANIA,                IN THE SUPERIOR COURT OF
                                                    PENNSYLVANIA
                        Appellee

                   v.

ABDOU IDRRISSA,

                        Appellant                 No. 1444 MDA 2017


               Appeal from the PCRA Order, August 14, 2017,
             in the Court of Common Pleas of Dauphin County,
            Criminal Division at No(s): CP-22-CR-0001945-2009


BEFORE: LAZARUS, J., KUNSELMAN, J., and FORD ELLIOTT, P.J.E.

MEMORANDUM BY KUNSELMAN, J.:                       FILED APRIL 25, 2018

      Abdou Idrrissa (“Appellant”) appeals pro se from the order dismissing

his petition filed pursuant to the Post Conviction Relief Act (“PCRA”).   42

Pa.C.S.A. §§ 9541-46.   We affirm.

      The pertinent facts and procedural history may be summarized as

follows:   On July 13, 2009, the Commonwealth charged Idrrissa with the

rape and assault of an unconscious person. At the conclusion of a three-day

trial on October 22, 2014, the jury convicted Idrrissa of both charges. On

January 21, 2015, the trial court sentenced him to an aggregate term of 66

to 132 months of imprisonment. Idrrissa filed a timely appeal to this Court

following the denial of his post-sentence motion.     In his direct appeal,

Appellant challenged the denial of a suppression motion, the weight of the

evidence supporting his convictions, and a challenge to the discretionary
J-S12016-18



aspects of his sentence.     Finding no merit to any of these claims, we

affirmed his judgment of sentence in an unpublished memorandum filed on

January 13, 2016, and our Supreme Court denied his petition for allowance

of appeal on June 27, 2016. See Commonwealth v. Idrrissa, 136 A.3d
1031 (Pa. Super. 2016), appeal denied, 141 A.3d 479 (Pa. 2016).

      On August 8, 2016, Idrrissa filed a pro se PCRA petition.     The PCRA

court appointed counsel, who filed a “no-merit” letter and petition to

withdraw, pursuant to Commonwealth v. Turner, 544 A.2d 927 (Pa.

1988), and Commonwealth v. Finley, 550 A.2d 213 (Pa. Super. 1988) (en

banc), based upon PCRA counsel’s conclusion that Idrrissa’s petition was

without merit. By order dated June 13, 2017, the PCRA court granted PCRA

counsel’s motion to withdraw, and dismissed Idrrissa’s PCRA petition as

meritless.

      On July 15, 2017, Idrrissa filed a pro se objection to the June 13, 2017

order dismissing his PCRA petition, and in which he raised three new claims

of ineffective assistance of counsel. The PCRA Court chose to treat this filing

as an amendment to Idrrissa’s petition. On July 11, 2017, the PCRA court

issued Pa.R.A.P. 907 notice of intent to dismiss Appellant’s PCRA petition

without a hearing. Idrrissa filed a response. By order entered August 14,

2017, the PCRA court dismissed Idrrissa’s amended petition.        This timely

appeal follows.   Both Idrrissa and the PCRA court have complied with

Pa.R.A.P. 1925.

      Idrrissa raises the following issues on appeal:

                                     -2-
J-S12016-18


         1. Whether the Trial Court erred by failing to dismiss
            [Idrrissa’s] charges for the failure of the District
            Attorney to sign the Bill of Information?

         2. Whether [Trial] Counsel was ineffective for failing to file
            a Motion to Quash the Trial Transcripts and dismiss the
            case because the Transcripts [were] fatally defective?

         3. Whether Trial Counsel was [i]neffective for failing to
            interview the Commonwealth’s witnesses or [Idrrissa] in
            order to [determine what testimony to use] at Trial]?

Idrrissa’s Brief at 4.

      This Court has recently reiterated:

         On appeal from the denial of PCRA relief, our standard and
         scope of review is limited to determining whether the PCRA
         court’s findings are supported by the record and without
         legal error. Our scope of review is limited to the findings
         of the PCRA court and the evidence of record, viewed in
         the light most favorable to the prevailing party at the PCRA
         court level. The PCRA court’s credibility determinations,
         when supported by the record, are binding on this Court.
         However, this Court applies a de novo standard of review
         to the PCRA court’s legal conclusions.

Commonwealth v. Medina, 92 A.3d 1210, 1214-15 (Pa. Super. 2014)

(citations omitted).

      To be eligible for post-conviction relief, a petitioner must plead and

prove by a preponderance of the evidence that his conviction or sentence

resulted from one or more of the enumerated errors or defects in 42

Pa.C.S.A. section 9543(a)(2), and that the issues he raises have not been

previously litigated or waived.   Commonwealth v. Carpenter, 725 A.2d
154, 160 (Pa. 1999). An issue has been "previously litigated" if the highest

appellate court in which the petitioner could have had review as a matter of


                                     -3-
J-S12016-18


right has ruled on the merits of the issue, or if the issue has been raised and

decided in a proceeding collaterally attacking the conviction or sentence.

Carpenter, 725 A.2d at 160; 42 Pa.C.S.A. § 9544(a)(2), (3). If a claim has

not been previously litigated, the petitioner must then prove that the issue

was not waived.     Carpenter, 725 A.2d at 160.        An issue will be deemed

waived under the PCRA “if the petitioner could have raised it but failed to do

so before trial, at trial, during unitary review, on appeal, or in a prior state

post-conviction proceeding.” 42 Pa.C.S.A. § 9544(b).

      In his first issue, Idrrissa asserts that the trial court erred in failing to

dismiss the charges against him because the District Attorney did not sign

his bill of information.   Because this claim, as phrased, could have been

raised on direct appeal, but it was not, it is waived. Carpenter, supra. Our

review of the record, however, reveals that Idrrissa challenged the

effectiveness of trial counsel in failing to file the motion to dismiss in his

amended PCRA petition and in his Rule 1925(b) statement, and the PCRA

court addressed it as an ineffectiveness claim. Thus, we will do the same.

      Because Idrrissa’s claim challenges the stewardship of prior counsel,

we apply the following principles. The law presumes counsel has rendered

effective assistance. Commonwealth v. Rivera, 10 A.3d 1276, 1279 (Pa.

Super. 2010).    The burden of demonstrating ineffectiveness rests on the

appellant. Id. To satisfy this burden, the appellant must plead and prove

by a preponderance of the evidence that:         “(1) his underlying claim is of


                                      -4-
J-S12016-18


arguable merit; (2) the particular course of conduct pursued by counsel did

not have some reasonable basis designed to effectuate his interests; and,

(3) but for counsel’s ineffectiveness, there is a reasonably probability that

the outcome of the challenged proceedings would have been different.”

Commonwealth v. Fulton, 830 A.2d 567, 572 (Pa. 2003).                   Failure to

satisfy any prong of the test will result in rejection of the appellant’s

ineffective assistance of counsel claim.      Commonwealth v. Jones, 811
A.2d 994, 1002 (Pa. 2002).

      In assessing a claim of ineffectiveness, when it is clear that the

appellant has failed to meet the prejudice prong, the court may dispose of

the claim on that basis alone, without a determination of whether the first

two prongs have been met. Commonwealth v. Travaglia, 661 A.2d 352,

357 (Pa. 1995).    Counsel will not be deemed ineffective if any reasonable

basis exists for counsel's actions. Commonwealth v. Douglas, 645 A.2d
226, 231 (Pa. 1994). Even if counsel had no reasonable basis for the course

of conduct pursued, however, an appellant is not entitled to relief if he fails

to   demonstrate    the   requisite   prejudice   which    is   necessary   under

Pennsylvania's ineffectiveness standard. Douglas, 645 A.2d at 232.

      Here, Idrrissa first claims that trial counsel was ineffective for failing to

file a motion to quash the information filed against him because it was not

signed by the District Attorney pursuant to Pa.R.Crim.P. 560(B). The PCRA




                                      -5-
J-S12016-18


court concluded that Idrrissa could not establish prejudice. It explained as

follows:

           Pa.R.Crim.P. 560(B) provides that a criminal information
           must be signed by an attorney for the Commonwealth, i.e.
           the District Attorney. However, Courts have held that the
           signature requirement is merely directory and “its absence
           renders an information merely voidable and curable by
           amendment if properly raised in a pre-trial motion to
           quash.” [Commonwealth v. Veneri, 452 A.2d 784, 788
           (Pa. Super. 1982)]. [Idrrissa] is unable to satisfy the
           prejudice prong as a result of counsel’s inaction and has
           not set forth any reasons as to why he was prejudiced.
           The outcome of the case would not have been different
           had trial counsel raised the issue in a pre-trial motion. As
           the Court pointed out in Veneri, the failure to have the
           criminal information signed renders the information merely
           voidable.    If trial counsel had raised that issue, the
           Commonwealth surely would have had the right to amend
           the information and, presumably, would have likely done
           so. Accordingly, this issue is without merit.

Trial Court Opinion, 6/13/17, at 2. We agree.

      Idrrissa’s claims to the contrary are without merit.         Although he

attempts to argue prejudice by asserting a lack of jurisdiction, that Veneri

was wrongly decided, and that the criminal information could not be

amended, he cites no pertinent case authority to support his positions.

Claims of trial counsel’s ineffectiveness are not self-proving and therefore

cannot be raised in a vacuum. See generally, Commonwealth v. Pettus,

424 A.2d 1332 (Pa. 1981). Nevertheless, our review of the record supports

the Commonwealth’s statement within its brief that the original criminal

information filed against him was signed by the District Attorney and/or his

representative.     See Commonwealth’s Brief at 7.         Counsel cannot be

                                      -6-
J-S12016-18


deemed ineffective for failing to pursue a meritless claim.   Commonwealth

v. Loner, 836 A.2d 125, 132 (Pa. Super. 2003) (en banc). Thus, Idrrissa’s

first ineffectiveness claim fails.

      In his second claim, Idrrissa argues that trial counsel was ineffective

for failing to file a motion to quash his trial transcript because the transcript

did not include the opening and closing remarks of the parties. Our review

of his amended petition, however, reveals that he only raised his

ineffectiveness   claim    as   to   the   opening   statements   of   both   the

Commonwealth and trial counsel. The PCRA court addressed only this claim,

and, accordingly, we shall do the same.

      The PCRA court once again concluded that Idrrissa failed to establish

prejudice:

             In support of his argument, [Idrrissa] cites to
         Commonwealth v. Simons, 257 A.2d 694 (Pa. Super.
         1969). However, [this] reliance is misplaced. In the
         instant matter, the record contains sufficient evidence to
         establish [Idrrissa’s] guilt.    Additionally, [Idrrissa] has
         failed to establish how he was prejudiced by the failure of
         trial counsel to request and obtain the opening . . .
         statements given by counsel at trial. We also note that
         that following instruction was given to the jury: [“t]he
         opening statements are not evidence in this case. It is just
         an outline to help you better understand what is to follow,
         better anticipate what is to follow.” Accordingly, this issue
         is without merit.

PCRA Court Opinion, 6/13/17, at 3 (citations and footnotes omitted). The

court further opined that “[t]o the extent that [Idrrissa] alleges prosecutorial

misconduct, [he] makes an argument that ‘the prosecutor’s opening


                                       -7-
J-S12016-18



statement prejudiced [him.]’ [Idrrissa] does not provide any specific detail

nor case law to support this assertion and therefore, this issue is thus

waived/without merit.” Trial Court Opinion, 6/13/17, at 3 n.3.

      Our review of the record supports the PCRA court’s conclusions.

Simons, supra, involved a summary appeal in which the Commonwealth

challenged the dismissal of a speeding charge against Simons because the

record from the magistrate did not include evidence of how the arresting

officer calculated Simon’s rate of speed or whether the officer’s speedometer

had been checked for accuracy.         As the PCRA court noted, the speeding

conviction in Simons was reversed because the record contained insufficient

evidence to support the magistrate’s verdict. Here, Idrrissa challenges only

the absence of the opening statements from the trial transcript; none of the

testimony was omitted.

      Moreover, contrary to Idrrissa’s claim as the appellant in this case, he

bears the burden to ensure that the certified record contains a full transcript,

not the Commonwealth.       See Commonwealth v. Brown, 161 A.3d 960,

968 (Pa. Super. 2017) (explaining that an appellant bears the responsibility

to ensure that the record certified on appeal is complete in the sense that it

contains all of the materials necessary for the reviewing court to perform its

duty).

      Finally,   although   Idrrissa   now   states   that   the   Commonwealth

repeatedly referred to him as a “rapist” during its opening remarks,

Idrrissa’s Brief at 11, the PCRA court did not address this specific claim, and

Idrrissa may not raise it for the first time on appeal. Commonwealth v.


                                       -8-
J-S12016-18



Foster, 960 A.2d 160, 163 (quoting Pennsylvania Rule of Appellate

Procedure 302(a)). Thus, Idrrissa’s second ineffectiveness claim fails.

        In his third and final issue, Idrrissa claims that trial counsel was

ineffective    for   failing     to   interview    the   victim     and    several   “hostile”

Commonwealth witnesses before trial, so that counsel could formulate a

strategy, and then determine whether Idrrissa himself should testify.1

        In order to establish that trial counsel was ineffective for failing to

investigate    and/or     call    a   witness     at   trial,   a   PCRA    petitioner   must

demonstrate that:

           (1) the witness existed; (2) the witness was available; (3)
           trial counsel was informed of the existence of the witness or
           should have known of the witness’s existence; (4) the
           witness was prepared to cooperate and would have testified
           on appellant’s behalf; and (5) the absence of the testimony
           prejudiced appellant.

Commonwealth v. Hall, 867 A.2d 619, 629 (Pa. Super. 2005).

        The PCRA court concluded that Idrrissa had failed to meet one of more

prongs of the above test. It stated:

           [Idrrissa] does not offer any indication of what these
           proposed witnesses that trial counsel failed to interview,
           would have offered at trial. [He] also fails to establish the
           prejudice   prong.      In    the   instant    matter,    the
           Commonwealth properly introduced the testimony of the
           victim, and the recording/transcript [of a telephone call
           between the victim and Idrrissa in which the latter
           essentially admits committing the crimes charged], that

____________________________________________


1   Idrrissa did not testify in his own defense.




                                            -9-
J-S12016-18


            showed an overwhelming degree of guilt by [Idrrissa].
            [He] also fails to supply an affidavit from these witnesses
            that they would have testified in his favor.           To the
            contrary, [Idrrissa] admits that they would have been
            “hostile witnesses at trial [and] may have presented
            additional difficulties to [his] case.” Surely, even [Idrrissa]
            recognizes that calling these witnesses would have been
            detrimental to [his] case. As such, this issue is without
            merit.

PCRA Court Opinion, 6/13/17, at 4 (footnote omitted). We agree.

      Once again, we conclude that Idrrissa raised this ineffectiveness claim

before the PCRA court without proffering any specific information that would

assist him in establishing the Hall factors. Pettus, supra. While he does

make bare allegations that the victim had made multiple false reports

against other individuals, he cannot raise this issue for the first time on

appeal.

      In sum, none of the ineffectiveness claims raised by Idrrissa entitles

him to relief.     We therefore affirm the order denying his amended PCRA

petition.

     Order affirmed.
Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 04/25/18




                                        - 10 -